Citation Nr: 1137486	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether the Veteran's service-connected disabilities are to be considered both 
permanently and totally disabling, to include for the purpose of entitlement to Dependents' Education Assistance Benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1992 to July 1993.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2008 rating decision, the RO, in part, denied service connection for PTSD, and the Veteran perfected an appeal of that claim by filing a VA Form 9, Appeal to Board of Veterans' Appeals, in August 2009.  In an April 2010 rating decision, the RO denied permanent and total status, and the Veteran also perfected an appeal of that claim by filing a VA Form 9, Appeal to Board of Veterans' Appeals, in June 2010 . 

In August 2011, the Veteran presented testimony at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

The issue of whether the Veteran's service-connected disabilities are to be considered both permanently and totally disabling, to include for the purpose of entitlement to Dependents' Education Assistance Benefits under 38 U.S.C. Chapter 35 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his  appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD be withdrawn.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

During the August 2011 hearing, the Veteran's representative explicitly indicated that the Veteran, who was also present at the hearing, was withdrawing the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  Additionally, in August 2011 correspondence, the Veteran stated that he was requesting to withdraw his claim for PTSD and only pursing his claim for Chapter 35 benefits.  Because the Veteran and his representative have clearly indicated the Veteran's wish to withdraw the appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain outstanding treatment  records and a medical opinion.
 
Initially, the Board notes that the Veteran testified at his August 2011 hearing that he had received treatment at the VA two days before.  The last VA treatment records in the claims folder are dated through November 2010.  Because VA is on notice that there are outstanding VA records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is currently rated as totally disabled due to service-connected disabilities.  His service-connected disabilities are seizure disorder, rated as 100 percent disabling; anxiety disorder, rated as 50 percent disabling; lumbosacral strain, rated as 40 percent disabling; cervical disc disease, rated as 30 percent disabling; left shoulder tendopathy and labral tear, rated as 30 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; traumatic brain injury with post traumatic headaches, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left upper extremity radiculopathy, rated as 10 percent disabling; and small cheek scar, evaluated as noncompensably disabling.  His combined rating for the service-connected disabilities is a total (100 percent) rating.  The Veteran seeks a finding of permanent total disability due to service-connected disabilities.

Total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a) (2011).  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2011).

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of the service member's service-connected disabilities [were] "reasonably certain to continue throughout the life of the [appellant]."  38 C.F.R. § 3.340(b) (2011); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (noting that factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote). The appellant's age may be considered in determining permanence.  38 C.F.R. 
§ 3.340(b) (2011).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disabilities.  See 38 C.F.R. § 3.341 (2011).

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2011).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted.  Id.

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Following the initial VA examination or other scheduled examination, any reexamination determined to be in order will be scheduled within not less than two years and not more than five years.  Id.  No periodic future examinations will be requested where, 1) the disability is established as static, 2) the findings and symptoms are shown by examination to have persisted without material improvement for a period of five years or more, 3) the disability from disease is permanent in character and of such nature that there is no likelihood of improvement, 4) the claimant is over 55 years of age, except under unusual circumstances, 5) the rating is a prescribed scheduled minimum rating, or 6) a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 38 C.F.R. § 3.327(b) (2011).  However, none of the above guidelines are to be construed as limiting VA's authority to request reexaminations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2011).

During his August 2011 hearing, the Veteran testified that he was told by his physician at the VA Medical Center in La Jolla that his seizure disorder was  permanent and would not improve.  He also indicated that a physician in Omaha told him that his condition was static in nature.  However, a VA examiner has not had the opportunity to provide an opinion with respect to permanence prior to the case coming before the Board.  As such, the Board finds that an examination is required to ascertain the permanence of the Veteran's service-connected disabilities, to specifically include his seizure disorder.  Accordingly, a remand is warranted for the RO/AMC to schedule a neurological examination so that such an opinion may be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include those dated after November 2010.  All efforts to obtain these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Schedule the Veteran for an appropriate VA examination.  All indicated tests should be accomplished, and all clinical findings reported in detail. The claims file should be made available to the examiner for review prior to entering any opinion(s), and such review must be noted in the examination report.

The examiner should render an opinion as to whether the Veteran's service-connected total disability impairment (due to his seizure disorder and other service-connected disabilities) is reasonably certain to continue throughout the life of the Veteran such that a permanence of the total disability can be taken to exist.  In rendering the opinion, the age of the Veteran may be considered in determining permanence.  

The examiner should comment on any acute conditions associated with service-connected disabilities which may render the Veteran totally disabled but which are not expected to be permanent.

The examiner should also discuss whether the probability of permanent improvement under treatment is remote.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


